Citation Nr: 0306273	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  97-03 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
Department of Veterans Affairs (VA) vocational rehabilitation 
subsistence allowance under Chapter 31, Title 38, United 
States Code in the amount of $853.13.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran had active military service from September 1976 
to August 1979.

This matter arises from a decision rendered in June 1996 by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (COWC) at the Providence, Rhode Island, 
Regional Office (RO).

Review of the evidentiary record indicates that the assessed 
overpayment in question has been recouped.  Nevertheless, in 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
the Board will consider the entire overpayment in the 
currently calculated amount of $853.13.


FINDINGS OF FACT

1.  Based upon the veteran's enrollment at the Sawyer School 
beginning on July 5, 1995 through June 27, 1996, she was 
awarded a vocational rehabilitation subsistence allowance 
pursuant to the provisions of 38 U.S.C.A. Chapter 31 
effective that date.

2.  In June 1996, the Sawyer School notified the RO that the 
veteran had taken a leave of absence from April 11, 1996 to 
May 13, 1996.  This action created an overpayment of $853.13 
for that period.

3.  The veteran knew, or should have known, that she was not 
entitled to payment for the period of April 11, 1996 through 
May 13, 1996, because she had not attended school during that 
period.  As such, the veteran was at fault in the creation of 
the overpayment at issue.

4.  The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment. 

5.  Recovery of the assessed overpayment would not deprive 
the veteran of basic necessities.

6.  Waiver of the assessed overpayment would result in unfair 
enrichment to the veteran.

7.  Denial of a waiver would not defeat the purpose of the 
award of VA benefits.

8.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA rehabilitation subsistence allowance in the 
amount of $853.13 would not be against equity and good 
conscience and, therefore, is not waived.  38 U.S.C.A. §§ 
5107, 5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

It does not appear, however, that these changes are 
applicable to claims such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
Court held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  As well, the 
statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 31).

In any event, the record reflects that the veteran was 
provided with a Statement of the Case, which provided 
adequate notification of the information and evidence 
necessary to substantiate her claim.  The Board also notes 
that evidence necessary for fair adjudication of this 
particular claim is of record.  The decision in this case 
ultimately turns on whether recovery of the indebtedness 
would be against equity and good conscience.  There is no 
significant disagreement about the facts, nor is there 
evidence of other evidence which would result in a different 
outcome.  The veteran contends that she would suffer undue 
financial hardship if forced to repay the debt in question.  
In connection with her claim, she has submitted information 
and argument regarding her financial status.  The veteran was 
also afforded the opportunity to present testimony in support 
of her claim at a personal hearing at the RO.  The veteran 
has not pointed to any additional development that would be 
relevant to the central issue on appeal.  As such, the Board 
finds the duty to assist the veteran, regardless of the 
applicability of VCAA, has been met.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 2002), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 2002) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2002).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2002).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.

The veteran was granted Chapter 31 vocational rehabilitation 
subsistence allowance in order for her to attend classes at 
the Sawyer School from July 5, 1995 to June 27, 1996.  In a 
June 1995 letter informing the veteran that she would be paid 
subsistence allowance during that period of time, she was 
also informed that she was responsible for immediately 
notifying VA of any change in her enrollment status and of 
the possible consequences of her failure to do so.  In June 
1996, the Sawyer School notified the RO that the veteran had 
taken a leave of absence from April 11, 1996 to May 13, 1996.  
Action was taken to amend her vocational rehabilitation 
benefits for that period retroactively, and this was 
accomplished.  The overpayment for that period totaled 
$853.13.  

In June 1996, the veteran filed for a waiver of the 853.13 
Chapter 31 overpayment.  She contends that she thought she 
was entitled to the checks she was receiving because she was 
only out of school for a relatively brief period due to 
medical reasons.  She also indicated that her only income was 
derived solely from VA and that she had a 17 year old son to 
support, therefore, she could not afford to have the 
overpayment deducted from her benefits.  

In a June 1996 Financial Status Report, the veteran indicated 
that her total monthly income (including VA compensation) was 
$863.00 and that her total monthly expenses of $796.05 
including rent at $187.50, food at $150, other living 
expenses at $215.00, and monthly installment contracts and 
debts at $213.55, exceeded her monthly income by about 
$67.00.  

The veteran's request for a waiver of the overpayment was 
referred to the COWC.  In June 1996, the COWC considered the 
veteran's claim for waiver and found that the veteran was at 
fault in the creation of the overpayment as she did not 
notify the VA in a timely manner of her absence from classes 
and because she continued to accept checks when she knew she 
was not attending classes.  The COWC also made a specific 
determination that there was no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue.  The Board agrees with this 
determination.  However, the Committee further determined 
that recovery of the overpayment of VA Chapter 31 vocational 
rehabilitation subsistence allowance benefits in the 
calculated amount of $853.13 would not be against equity and 
good conscience.

In an August 1996 statement, the veteran indicated that 
although in June 1996 her monthly income totaled $863.00, it 
was all from VA.  Of that total, $174.00 was in VA 
compensation and the remainder consisted of Chapter 31 
subsistence allowance and work-study benefits, and both had 
since been terminated.  She reported that her only supplement 
to VA compensation was Aid to Families with Dependent 
Children in the amount of $137.50 every two weeks.  

During a RO hearing in February 1997 the veteran testified 
regarding the circumstances of her leave of absence from 
school.  She testified that she had an adverse reaction to 
hypertension medication during class and that she was sent 
home for several days.  She testified that afterwards she was 
in such a state of turmoil due to this incident that she 
forgot to call her VA counselor.  She stated that as a result 
of her absence it was necessary to wait and start a new 
session.  She explained that when she returned to class she 
informed her VA counselor of her leave of absence at that 
time.  The veteran was not working but testified that she was 
actively looking for employment and currently on public 
assistance.  

The Board notes that the veteran has not questioned the 
validity of the indebtedness at issue; instead, her 
contentions go to the question of her relative degree of 
fault in the creation of the debt and undue economic 
hardship.  Because the veteran has not questioned the 
validity of the indebtedness, and because the Board is 
satisfied that the debt was properly created, that question 
need not be examined further.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991).  Also of note is that the COWC 
considered the facts in this case, and concluded that the 
veteran had not demonstrated fraud, bad faith, or willful 
misrepresentation in the creation of the overpayment now at 
issue.  Nevertheless, the Board must render an independent 
determination in this regard.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  Since there appears to be no 
indication of an intent to deceive or to seek unfair 
advantage by the veteran, no legal bar to the benefit now 
sought is present.  Id.

At the outset, the Board notes that the veteran did not 
notify the VA in a timely manner of her withdrawal from 
classes.  In fact that there is no evidence that the veteran 
informed the RO of her withdrawal from school; rather, the 
school notified the VA.  When the veteran was first awarded 
vocational rehabilitation benefits, she was informed of the 
possibility of an overpayment if she failed to immediately 
report any change in the factors that determined her 
eligibility, including unapproved leave.  Thus, clearly, the 
veteran knew that if she stopped attending classes, an 
overpayment would be created if she continued to keep the 
subsistence allowance that she was paid for the time that she 
was not actually attending school.  Thus, the veteran was at 
fault in accepting educational assistance for a period during 
which she had not attended school.

Notwithstanding the fault of the veteran in the creation of 
the indebtedness at issue, the more pressing question is 
whether collection of the indebtedness would deprive her and 
her son of life's basic necessities.  The veteran contends 
that it would.  In this regard, the veteran reported that her 
monthly net income totaled $863.00, while her average monthly 
expenses totaled $796.05.  However, of the latter, $213.55 
was allocated for payments on installment contracts and other 
private debts.  Thus, by her own report, her monthly income, 
exclusive of payments on installment contracts and other 
private debts, exceeded her total family expenses by almost 
$300 monthly.  The Board also notes that the combined 
evaluation for the veteran's service-connected disabilities 
was increased to 50 percent effective from March 1995, and 
thus, her income had increased.  Given that, it does not 
appear that collection of the indebtedness would deprive the 
veteran and her son of life's basic necessities, and in view 
of the veteran's current compensation level, collection of 
the indebtedness at issue would not subject the veteran and 
her son to undue economic hardship.  Instead her failure to 
make restitution would result in unfair financial gain and 
unjust enrichment.

As a final matter, the Board notes that the veteran is not 
currently receiving vocational rehabilitation benefits 
pursuant to 38 U.S.C.A. Chapter 31.  As such, to require the 
veteran to repay the overpayment at issue would not defeat 
the purpose for which that educational assistance program is 
intended.  Nor is there any indication that the veteran 
either relinquished a valuable right or otherwise incurred a 
legal obligation in choosing to receive educational 
assistance from VA pursuant to 38 U.S.C.A. Chapter 31.

In sum, when all of the relevant elements as set forth in 38 
C.F.R. § 1.965(a) are considered, the Board is not persuaded 
that the Government should forego its right to collection of 
the indebtedness in the amount of $853.13.  Simply stated, 
collection of this indebtedness would not violate the 
principles of equity and good conscience.  The Board finds as 
to all material issues that the evidence is not evenly 
balanced and that the doctrine of resolving doubt in the 
veteran's favor is not for application.  See Ferguson v. 
Principi, 273 F. 3d 1072 (Fed. Cir. 2001) (the statute, 38 
U.S.C.A. § 5107(b), only requires that the Board "consider" 
all the evidence and material of record; the benefit of the 
doubt provision only applies where there is an approximate 
balance of positive and negative evidence).

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience. 38 U.S.C.A. § 
5107(b) (West 2002).



	(CONTINUED ON NEXT PAGE)



ORDER

Waiver of recovery of the overpayment of Chapter 31 
vocational rehabilitation subsistence allowance in the amount 
of $853.13 is denied.


____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

